DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A7, and Species B4 in the reply filed on 23 November 2021 is acknowledged.  The traversal is on the grounds that the "combined search and examination of both alleged groups would not be a serious burden."  This is not found persuasive because a serious search burden exists since the inventions would require separate searches in different classifications using different strategies and search terms.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 November 2021.
Regarding the election of Species B4, additional species were found during search and examination. Therefore, the found species are no longer withdrawn and the prior art applied as set forth below. However, this does not constitute a search for the full scope of claim 15. 

Information Disclosure Statement
Regarding in the information disclosure statement filed 06 April 2021, the Non-Patent Literature documents 159 and 160 are crossed out and not considered because a copy of the two documents was not filed with the IDS as required by 37 CFR 1.98(a)(2).
Additionally, it is noted that applicant has submitted documents that are not listed on an IDS. In order for the submitted documents to be considered, applicant is required to list the documents on an IDS. Currently, the information referred to in these documents has not been considered. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, "wherein filler" should read "wherein the filler".  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassler et al. (WO 2018/197454 A1).
Regarding claim 1, Hassler et al. discloses an oral product (Page 1, line 5, oral pouched nicotine product) comprising an active ingredient comprising a positively charged group (Page 4, lines 32-33, nicotine salt); and a filler comprising a negatively charged group (Page 1, lines 5-7, particulate non-tobacco material such as microcrystalline cellulose); wherein the active ingredient is retained by the filler through bonding of the respective positively charged group and negatively charged group (Page 4, lines 32-33), wherein the active ingredient is configured for release when the product is present in an oral cavity (Page 7, lines 5-8; Page 1, lines 12-14).
Regarding claim 2, Hassler et al. discloses the product wherein the active ingredient is a nicotine component (Page 3, lines 29-32, nicotine source).
Regarding claim 3, Hassler et al. discloses the product wherein the active ingredient comprises protonated nicotine (Page 4, lines 32-33; Page 11, lines 1-4, nicotine salt).
Regarding claim 4, Hassler et al. discloses the product further comprises one or more flavoring agents (Page 1, lines 5-7, flavoring agent).
Regarding claim 5, Hassler et al. discloses the product wherein the one or more flavoring agents comprises a compound having a carbon-carbon double bond, a carbon-oxygen double bond, or both (Page 11, lines 28-30; Page 17, line 5, limonene).
Regarding claim 6, Hassler et al. discloses the product wherein the one or more flavoring agents comprises one or more aldehydes, ketones, esters, terpenes, terpenoids, trigeminal sensates, or a combination thereof (Page 11, lines 28-30; Page 17, line 5, limonene). 

Regarding claim 8, Hassler et al. discloses the product wherein the filler is in a particulate form (Page 1, lines 5-7, particulate non-tobacco material).
Regarding claim 9, Hassler et al. discloses the product wherein the negatively charged group of the filler comprises at least a carboxyl group (Page 13, lines 14-24, triglyceride).
Regarding claim 10, Hassler et al. discloses the product wherein the filler is a cellulose material or cellulose derivative (Page 10, lines 16-17).
Regarding claim 11, Hassler et al. discloses the product wherein the filler is microcrystalline cellulose (Page 10, lines 16-17, microcrystalline cellulose).
Regarding claim 13, Hassler et al. discloses the product wherein the product comprises no more than about 10% by weight of a tobacco material, excluding any nicotine component present, based on the total weight of the mixture (Page 4, lines 3-5).
Regarding claim 14, Hassler et al. discloses the product wherein at least the active ingredient and the filler are combined as a mixture (Page 3, lines 29-32; Page 4, lines 32-33) that is enclosed in a pouch to form a pouched product (Page 3, lines 29-32). The reference also discloses where the mixture is a free-flowing particulate mixture (Page 9, lines 3-5). 
Regarding claim 15, Hassler et al. discloses the product wherein the product further comprises one or more salts (Page 13, lines 7-9), one or more humectants (Page 5, lines 22-23, propylene glycol), a tobacco material (Page 4, lines 3-5), a buffer (Page 12, lines 19-21), or combinations thereof (Page 3, line 29 to Page 4, line 12). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler et al. (WO 2018/197454 A1) in view of Ognibene et al. (US 2017/0216213 A1).
Regarding claims 9 and 12, Hassler et al. discloses all the claimed limitations as set forth above but does not explicitly disclose wherein the filler is carboxylated microcrystalline cellulose.
Ognibene et al. teaches a similar oral product comprising microcrystalline cellulose [0047] wherein the microcrystalline cellulose filler is specifically carboxylated microcrystalline cellulose ([0048], lines 20-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the product of Hassler et al. to specify a carboxylated microcrystalline cellulose filler as taught by Ognibene et al. as the carboxylation of microcrystalline cellulose helps to improve the hydrophilic properties of the compound (Ognibene et al. [0048], lines 20-22).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hassler et al. (WO 2018/197454 A1) in view of Sebastian et al. (US 2016/0073689 A1).
Regarding claim 15, Hassler et al. discloses all the claimed limitations as set forth above but does not explicitly disclose that the product further comprises one or more salts, one or more sweeteners, one or more binding agents, one or more humectants, one or more gums, a tobacco material, a buffer, or combinations thereof. 
Sebastian et al. teaches a similar oral product [0009] that further comprises one or more binding agents ([0039], lines 1-22, binders). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/K.N.D./Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747